Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald L. Lee appeals the district court’s order dismissing his civil complaint for lack of jurisdiction pursuant to the Rooker-Feldman * doctrine. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lee v. Mayor & City Council of Balt., No. 1:12-cv-02418-JKB (D.Md. filed Sept. 14, 2012; entered Sept. 17, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923).